Citation Nr: 0720502	
Decision Date: 07/10/07    Archive Date: 07/18/07

DOCKET NO.  05-17 501	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for gastroesophageal reflux 
disorder (GERD), to include as secondary to service connected 
post-traumatic stress disorder (PTSD) and/or diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel



INTRODUCTION

The veteran served on active duty from December 1965 to 
September 1967.

The present matter comes before the Board of Veterans' 
Appeals (Board) on appeal from a November 2004 rating 
decision in which the RO denied the veteran's claim of 
service connection for GERD.  In November 2004, the veteran 
filed a notice of disagreement (NOD).  A statement of the 
case (SOC) was issued in February 2005, and the veteran filed 
a substantive appeal (via a VA Form 9, Appeal to the Board of 
Veterans' Appeals) in May 2005.


FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the claim on appeal has been accomplished.

2.  There is no competent evidence or opinion that relates 
the veteran's GERD to his military service.  

3.  The most persuasive medical opinion on the question of 
whether there is medical nexus between the current GERD and 
the veteran's PTSD and/or diabetes mellitus weighs against 
the claim. 


CONCLUSION OF LAW

The criteria for service connection for GERD, to include as 
secondary to the veteran's PTSD and/or diabetes mellitus, are 
not met.  38 U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.310(a) (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 and Supp. 2006) include enhanced duties to notify 
and assist claimants for VA benefits.  VA regulations 
implementing the VCAA have been codified, as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2006).

Notice requirements under the VCAA essentially require VA to 
notify a claimant appellant of any evidence that is necessary 
to substantiate the claim, as well as the evidence that VA 
will attempt to obtain and which evidence he or she is 
responsible for providing.  See, e.g., Quartuccio v. 
Principi, 16 Vet. App. 183 (2002) (addressing the duties 
imposed by 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b)).  
As delineated in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), after a substantially complete application for 
benefits is received,  proper VCAA notice must inform the 
claimant of any information and evidence not of record (1) 
that is necessary to substantiate the claim(s); (2) that VA 
will seek to provide; (3) that the claimant is expected to 
provide; and (4) must ask the claimant to provide any 
evidence in her or his possession that pertains to the 
claim(s), in accordance with 38 C.F.R. § 3.159(b)(1).

VA's notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  

VCAA-compliant notice must be provided to a claimant before 
the initial unfavorable decision on a claim for VA benefits 
by the agency of original jurisdiction (in this case, the 
RO).  Id; see also Pelegrini, 18 Vet. App. at 112.  See also 
Disabled American Veterans v. Secretary of Veterans Affairs, 
327 F.3d 1339 (Fed. Cir. 2003).  However, the VCAA notice 
requirements may, nonetheless, be satisfied if any errors in 
the timing or content of such notice are not prejudicial to 
the claimant.  Id.

In this appeal, an August 2004 pre-rating letter provided 
notice to the appellant regarding what information and 
evidence was needed to substantiate the claim for service 
connection for GERD on a direct basis and a January 2005 
post-rating letter provided notice to the appellant regarding 
what information and evidence was needed to substantiate the 
claim for service connection for GERD as secondary to the 
service connected PTSD and/or diabetes mellitus.  Both 
letters provided notice as to what information and evidence 
must be submitted by the appellant, what information and 
evidence would be obtained by VA, and the need for the 
appellant to advise VA of and to submit any further evidence 
that is relevant to the claim.  After issuance of each notice 
described above, and opportunity for the appellant to 
respond, the June 2005, October 2005 and January 2006 
supplemental SOCs (SSOCs) reflect readjudication of the 
claim.  Hence, the appellant is not shown to be prejudiced by 
the timing of this VCAA-compliant notice.  See 
Mayfield v. Nicholson, 20 Vet. App. 537, 543 (2007).  See 
also, Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) 
(the issuance of a fully compliant VCAA notification followed 
by readjudication of the claim, such as in a SOC or SSOC, is 
sufficient to cure a timing defect).

As regards the Dingess/Hartman requirements, the Board notes 
that the veteran's status is not at issue, and disability and 
medical nexus requirements were met via the August 2004 and 
January 2005 notices described above.  While the RO did not 
notify the appellant regarding the assignment of disability 
ratings and effective dates, on these facts, such omission is 
harmless.  See Mayfield, 20 Vet. App. at 543 (rejecting the 
argument that the Board lacks authority to consider harmless 
error).  Because the Board's decision herein denies the claim 
for service connection for GERD now under consideration, no 
disability rating or effective date is being, or is to be, 
assigned; accordingly, there is no possibility of prejudice 
to the veteran under the requirements of Dingess/Hartman.

The record also reflects that VA has made reasonable efforts 
to obtain or to assist in obtaining all relevant records 
pertinent to the matter on appeal.  Pertinent evidence 
associated with the claims file consists of the veteran's 
service medical and personnel records; outpatient treatment 
from the VA Medical Center (VAMC) in Columbia, South 
Carolina, dated from January1999 to July 2004; a private 
medical statement of a physician at Doctor's Care dated in 
May 2005; reports of VA examination dated in September 2005 
and January 2006; and various statements by the veteran and 
submitted, by his representative, on his behalf.  

Further, there is no indication that any further development 
of evidence in this case is warranted.  The Board notes that 
in the November 2004 NOD, the veteran indicated that he had 
spoken to a VA nurse in the Greenville VA hospital and she 
had indicated that his reflux problem may have stemmed form 
PTSD or diabetes; however, he did not identify the nurse, or 
provide a written statement from her.  In a January 2005 
statement, he indicated that the nurse had contacted Dr. 
Singh, a treating physician of the veteran, who the called 
the veteran the next day and said "almost the same thing" 
to the veteran.   The veteran indicated that he had requested 
a statement from Dr. Singh in support of his claim, but had 
not received any statement.  He also indicated that he had 
requested a statement from a Dr. Wadman, but had not received 
a statement.  The Board notes that the record does contain a 
July 2004 telephonic contact note by Dr. Singh indicating 
that the veteran was called and that GERD precautions were 
discussed.

In summary, the duties imposed by the VCAA have been 
considered and satisfied.  Through the notice of the RO, the 
appellant has been notified and made aware of the evidence 
needed to substantiate this claim, the avenues through which 
he might obtain such evidence, and the allocation of 
responsibilities between himself and VA in obtaining such 
evidence.  There is no additional notice that should be 
provided, nor is there any indication that there is 
additional existing evidence to obtain or development 
required to create any additional evidence to be considered 
in connection with the claim.  Consequently, any error in the 
sequence of events or content of the notice is not shown to 
prejudice the appellant or to have any effect on the appeal.  
Any such error is deemed harmless and does not preclude 
appellate consideration of the matter on appeal, at this 
juncture.  See Mayfield, 20 Vet. App. 543.  See also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).


II.  Analysis

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in the line of duty, or from aggravation of a pre-existing 
injury suffered or disease contracted in the line of duty.  
See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2006).  
Service connection may be granted for a disability diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability is due 
to disease or injury that was incurred or aggravated in 
service.  38 C.F.R. § 3.303(d).

Further, under 38 C.F.R. § 3.310(a), service connection may 
be granted for disability that is proximately due to or the 
result of a service-connected disease or injury.  That 
regulation permits service connection not only for disability 
caused by service-connected disability, but for the degree of 
disability resulting from aggravation to a nonservice-
connected disability by a service-connected disability.  See 
38 C.F.R. § 3.310 (2006).  See also Allen v. Brown, 7 Vet. 
App. 439, 448 (1995).

The service medical records shows that in February 1966, the 
veteran reported vomiting, dizziness and headache and the 
impression was viral gastroenteritis.  In April 1967, he was 
seen for complaints of abdominal cramping and vomiting and 
the assessment as gastrointestinal upset.  On separation 
examination in September 1967, the clinical evaluation of all 
systems was normal and no defects were noted.  

VA outpatient treatment records dated from January 1999 to 
July 2004, show treatment for PTSD, diabetes mellitus and 
GERD symptoms.  None of those records include any medical 
opinion linking GERD to either PTSD or diabetes mellitus.

A January 2005 statement of Dr. Wolford of the Columbia Vet 
Center, indicated that the veteran had severe PTSD, with 
prolonged anxiety as a consistent feature.  It was indicated 
that there is a well established medical connection between 
anxiety and stomach distress and therefore, it would appear 
that the veteran's acid reflux condition should be added to 
his already existing service connection.

In a May 2005 statement, a private physician at Doctor's Care 
indicated that the veteran was diagnosed with H. pylori 
gastritis and GERD and was beginning treatment for H. pylori 
that day.  

On VA examination in September 2005, the examiner noted that 
the claims file and medical records were reviewed.  The 
veteran reported that he had a diagnosis of diabetes mellitus 
for four years and that, since that diagnosis he had symptoms 
of GERD.  The examiner noted both the January 2005 statement 
of Dr. Wolford indicating that he though it would appear that 
acid reflux condition should be added to the already existing 
service connection, as well as the May 2005 private medical 
statement noting a diagnosis of H-pylori gastritis and GERD.  
The examiner diagnosed GERD.  The examiner commented that 
looking at the veteran's medication list, he did not see any 
medications that specifically triggered his thoughts as to 
GERD being medically induced.  The examiner concluded that it 
was more likely than not that the veteran's GERD symptoms 
were attributable to his H-pylori gastritis and not as likely 
attributable to his psychiatric medications and any 
psychological stress, noting that he had reported a four year 
history of his symptomatology.  He noted that there was no 
specific hard line link between stress and persistent GERD.  
He also concluded that that the veteran had H-pylori 
gastritis that is the cause of his GERD, as H-pylori is much 
more associated with GERD than any known psychological 
stressor that he is aware of.  The examiner noted that 
gastroparesis could also be considered although the veteran's 
symptoms did not completely fit that, but that it could be 
secondary to diabetes.  

On VA examination in January 2006, the examiner noted that he 
had previously examined the veteran in September 2005 and 
that the claims file was available and reviewed.  He 
indicated that he was to do an appropriate work up to see if 
the veteran has gastroparesis due to diabetes.  The veteran's 
complaints of GERD were noted and January 2005 and May 2005 
doctor's statements were again noted.  The diagnosis was 
GERD.  The examiner indicated that, as discussed in the 
September 2005 examination report, H-pylori was diagnosed in 
May 2005 and was much more likely the cause of his reflux.  
He again concluded that it was more likely than not that his 
GERD symptoms are attributable to H-pylori gastritis.  He 
further concluded that it was very unlikely that 
gastroparesis was the cause of the veteran's complaints as he 
had occasional nausea, although his major complaint was pain, 
which would not go along with diabetic gastroparesis.  It was 
noted that further radiologic testing was not warranted as 
his symptoms were mostly pain and burning which do not go 
with diabetic gastroparesis.  The examiner indicated that he 
did not feel that the veteran has gastroparesis based on his 
symptomatology.

After a full review of the record, to include the medical 
evidence and statements and testimony of the veteran, in 
light of the above-noted legal authority, the Board finds 
that service connection for GERD, to include as secondary to 
the veteran's PTSD and diabetes mellitus, must be denied.  
The medical evidence establishes that the veteran suffers 
from GERD; hence, current disability is medically shown.  The 
question, however, is whether there exists a relationship 
between GERD and either service or the service-connected PTSD 
and/or diabetes mellitus.

Initially, the Board notes that while there were complaints 
of abdominal pain and vomiting during service, with notations 
of viral gastroenteritis and gastrointestinal upset.  There 
is, however, no competent evidence of a diagnosis of GERD 
during service or at the time of separation from active 
service.  While the veteran has not explicitly asserted that 
GERD had its onset during active service is in any way 
related to any incident or injury in service, to give him 
every consideration, the Board has (as the RO has done) 
considered the claim for service connection on both direct 
and secondary bases.  The post-service treatment records show 
that the first diagnoses of GERD in 2004, many years after 
service discharge.  Further, there is no medical opinion that 
relates GERD to service, and neither the veteran nor his 
representative has presented, identified, or even alluded to 
the existence of any such opinion.  As such, there is no 
basis for granting service connection for GERD on a direct 
basis.  

The Board also finds that there is no competent and 
persuasive evidence of a nexus between GERD and the service-
connected PTSD or diabetes mellitus.  In fact, the most 
persuasive medical opinions on the question of whether there 
exists such a medical relationship weigh against the claim.

The only medical evidence that tends to support the claim is 
the January 2005 statement of Dr. Wolford indicating that 
there is a well established medical connection between 
anxiety and stomach distress, and therefore it would appear 
that the veteran's acid reflux condition should be added to 
his already existing service connection.  However, that 
statement is not persuasive.  The physician did not indicate 
that the claim file or any pertinent medical records were 
reviewed and no other rationale was provided for this 
opinion.  In any event, the Board finds that this opinion is 
too speculative in nature to support a grant of service 
connection.  Medical opinions expressed in speculative 
language do not provide the degree of certainty required for 
medical nexus evidence.  Stegman v. Derwinski, 3 Vet. App. 
228, 230 (1992); Bostain v. West, 11 Vet. App. 124, 127-28 
(1998), quoting Obert v. Brown, 5 Vet. App. 30, 33 (1993).  
Accordingly, this opinion is not accorded any great probative 
weight.  The probative value of that opinion is further 
diminished by the fact that his conclusion is not supported 
by any medical rationale.  See Tirpak v. Derwinski, 2 Vet. 
App. 609 (1992) (medical possibilities and unsupported 
medical opinions carry negligible probative weight).

By contrast, the Board finds probative the September 2005 and 
January 2006 VA examination reports, each of which includes 
an etiology opinion.  The examiner indicated that the claims 
file was reviewed and included in the report a summary of the 
medical evidence.  The examiner indicated that the appellant 
was interviewed and his medical history and complaints were 
noted.  In the September 2005 report, the examiner concluded 
that it was more likely than not that the veteran's GERD 
symptoms were attributable to his H-pylori gastritis and not 
as likely to be attributable to any of his medications or to 
any psychological stress.  In that report, the examiner also 
noted that gastroparesis could also be considered although 
the veteran's symptoms did not completely fit that, but it 
could be secondary to diabetes.  In the January 2006 
examination report, the examiner addressed the whether 
gastroparesis was related to the service-connected diabetes 
mellitus.  After discussion of the veteran's reported 
symptoms and the medical evidence, he concluded the veteran 
did not have gastroparesis based on his symptomatology.  

The Board finds the September 2005 and January 2006 opinions 
by VA medical examiners persuasive evidence on the question 
of medical relationship between the currently diagnosed GERD 
and the service-connected PTSD and/or diabetes mellitus, 
inasmuch as the opinions clearly were based upon both 
examination of the appellant and consideration of his 
documented medical history and assertions, and because the 
rationale underlying the opinions is reasonable and 
consistent with the evidence of record.  See Hayes v. Brown, 
5 Vet. App. 60, 69-70 (1993) ("It is the responsibility of 
the BVA to assess the credibility and weight to be given the 
evidence") (citing Wood v. Derwinski, 1 Vet. App. 190, 192-93 
(1992)). See also Guerrieri v. Brown, 4 Vet. App. 467, 470-
471 (1993) (the probative value of medical evidence is based 
on the physician's knowledge and skill in analyzing the data, 
and the medical conclusion the physician reaches; as is true 
of any evidence, the credibility and weight to be attached to 
medical opinions are within the province of the Board).

The Board has also carefully reviewed the other medical 
evidence of record and finds that there is no other competent 
evidence attributing GERD to any service-connected 
disability.  The May 2005 private medical statement from 
Doctor's Care indicates a current diagnosis of H-pylori 
without attributing that diagnosed condition to a service-
connected disability.  There is no other medical evidence 
addressing the relationship between GERD and any service-
connected disability.  

In addition to the medical evidence, in adjudicating the 
claim, the Board has considered the appellant's and his 
representative's written assertions; however, none of this 
evidence provides a basis for allowance of the claim on 
either a direct or secondary basis.  As indicated above, this 
claim turns on question of medical relationship; however, 
medical questions of diagnosis and etiology are within the 
province of trained medical professionals.  See Jones v. 
Brown, 7 Vet. App. 134, 137-38 (1994).  As the appellant and 
his representative are not shown to be other than laypersons 
without the appropriate medical training and expertise, 
neither is competent to render a probative opinion on a 
medical matter.  See, e.g., Bostain v. West , 11 Vet. App. 
124, 127 (1998), citing Espiritu v. Derwinski, 2 Vet. App. 
492 (1992).  See also Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge").  Hence, none of the 
lay assertions in this regard have any probative value.  

The Board also has considered the applicability of the 
benefit-of-the-doubt doctrine; however, as the preponderance 
of the evidence is against the claim for service connection 
GERD, to include as secondary to the veteran's PTSD and/or 
diabetes mellitus, that doctrine is not for application..  
See 38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. 
Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

Service connection for GERD, to include as secondary to the 
veteran's PTSD and/or diabetes mellitus, is denied.



____________________________________________
JACQUELINE E. MONROE
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


